FINE, J.
(concurring in part; dissenting in part). Although I concur in most of the court's opinion, I write separately for two reasons.
First, I cannot join in footnote 8; I do not believe that trial courts should be prevented, as a matter of law, from ever giving a falsus in uno instruction. Rather, whether the instruction is warranted in a particular case should be left to the trial court's informed discretion. In my view, the instruction was warranted here. Nevertheless, the trial court's failure to so instruct the jury does not, in the context of this case and for the reasons largely explained by the majority opinion, require a new trial.
Second, I believe that this case must be remanded so the trial court can examine the letter written by the chairman of the board of inquiry. This letter was characterized by Oilman in his motion to compel discovery *673as "outlining the conclusions reached" by the board that evaluated Dr. Berridge. The trial court, and, regrettably, this court, both conclude that the letter is privileged under section 146.38(2), Stats., even though neither the trial court nor this court has ever seen the letter. Rather, the majority seizes on the motion's characterization of the letter as the reason to conclude the letter is protected from disclosure, even though the lawyer drafting the motion had also not seen the letter.
Section 146.38(2) protects the "record[s]" of "organizations or evaluators reviewing or evaluating the services of health care providers." The letter at issue here, although written by the board's chairman, may or may not be a "record" of the board. Further, although it may recite the board's conclusions, it may, on the other hand, only recount the writer's personal conclusions. If the letter is not a "record" of the board, it is not within the privilege granted by section 146.38(2) even though it may contain the chairman's own conclusions. See State ex rel. Good Samaritan v. Moroney, 123 Wis. 2d 89, 100, 365 N.W.2d 887, 893 (Ct. App. 1985) (privilege limited to "the records and conclusions of the review committees themselves"). I would remand this case to the trial court for an in camera inspection of the letter, without reaching the issue of waiver — on which I express no view.